DETAILED ACTION
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow restricting member” in claims 7 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “spring element” in claims 8, and 18 because the term spring is a structural term.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barito (US 2017/0211869).
Regarding claim 1, Barito discloses a compressor (fig 4, compressor 400, par 0032) defining an axial direction and a vertical direction, the compressor comprising: a housing (shell 401, id.) defining a sump (sump 482, par 0047) for collecting lubricant; a casing (cylinder 411, par 0049) positioned within the housing for slidably receiving a piston (piston 416 par 0046), the casing defining a hot oil collection point (inlet to conduit 494, 492 near the piston head 416); a pump (pump 480, par 0047) for circulating the lubricant within the housing, the pump comprising a pump inlet (pump supply line 484, par 0047) positioned within the sump; and a heat dissipation assembly (auxiliary conduit 494, par 0051) comprising: a distribution conduit (auxiliary conduit 494, par 0051) extending along an inner surface of the housing (fig 4 depicts conduit 494 extending along shell 401), the distribution conduit defining a fluid inlet (conduit 492 inlet is near the piston head 416) fluidly coupled to the hot oil collection point for receiving the lubricant; and a …. discharge port (outlet 496, par 0051) defined within the distribution conduit for dripping the lubricant along the housing (along is a preposition indicating a direction, since the housing surrounds the cylinder of the compressor, any oil that flows around the cylinder will inherently also flow in a direction in which the housing extends) and back into the sump (inherently the oil will flow into the sump via gravity).
Barito does not disclose the discharge port as a plurality of discharge ports. Nevertheless, a plurality of discharge ports is obvious as a duplication of parts. The rule is that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, increasing the number of discharge ports in Barito will have the expected result of providing more points to from which to direct oil for a cooling and lubrication effect. Applicant has not disclosed a new or unexpected result of increasing the number of discharge ports besides the expected cooling and lubrication effect (Applicant’s spec para 0056).
Regarding claim 2, Barito discloses the compressor of claim 1. Barito does not disclose wherein the plurality of discharge ports is spaced equidistantly along a length of the distribution conduit. Nevertheless, an equidistance spacing of discharge ports is obvious as a rearrangement of Parts. The rule is that a rearrangement which does not modify the operation of a device, will be obvious as a design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). In this case, rearranging the discharge ports so that they are evenly distributed along the length of the auxiliary conduit 494 above the compressor cylinder will continue to direct oil toward the surface of the compressor cylinder and have a lubrication and cooling effect.  Applicant is not disclosing a new or unexpected result of evenly distributing the discharge ports  (Applicant’s spec, para 0061).
Regarding claim 3, Barito discloses the compressor of claim 1. Barito does not disclose wherein the plurality of discharge ports comprises greater than 50 apertures. Nevertheless, a plurality of discharge ports above 50 apertures is obvious as a duplication of parts. The rule is that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, increasing the number of discharge ports in Barito will have the expected result of providing more points to from which to direct oil for a cooling and lubrication effect. Applicant has not disclosed a new or unexpected result of increasing the number of discharge ports besides the expected cooling and lubrication effect (Applicant’s spec para 0056, 0061).
…
Regarding claim 5, Barito discloses the compressor of claim 1, wherein each of the plurality of discharge ports are defined on a bottom of the distribution conduit (fig 4, outlet 496 is depicted as directed downward toward the linear compressor body). Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention, to direct duplicated discharge ports downward toward the same cooling surface as the first discharge port, for the expected result of cooling the structure beneath the discharge port.
Regarding claim 6, Barito discloses the compressor of claim 1, wherein each of the plurality of discharge ports is an orifice or a discharge nozzle (the outlet 496 is an orifice in conduit 494, duplicating that outlet will create more orifices, par 0051). 
…
Regarding claim 11, Barito discloses the compressor of claim 1, wherein the compressor is a linear compressor (fig 4 depicts a linear compressor). 
Regarding claim 12, Barito discloses the compressor of claim 1, wherein the heat dissipation assembly further comprises: a supply tube (conduit 492) providing fluid communication between the hot oil collection point and the fluid inlet of the distribution conduit. 
Regarding claim 13, Barito discloses the compressor of claim 1, wherein the distribution conduit is attached directly to the housing (fig 4, conduit is attached to the housing via the penetration at element 492). 
Regarding claim 14, Barito discloses a heat dissipation assembly (auxiliary conduit 494, par 0051) for a compressor (fig 4, compressor 400, par 0032), the compressor comprising a housing (shell 401, id.) defining a sump (sump 482, par 0047) for collecting lubricant, a casing (cylinder 411, par 0049) positioned within the housing for slidably receiving a piston (piston 416, par 0046), the casing defining a hot oil collection point (inlet to conduit 494, 492 near the piston head 416), and a pump (pump 480, par 0047) for circulating the lubricant within the housing, the heat dissipation assembly comprising: a distribution conduit (auxiliary conduit 494, par 0051) extending along an inner surface of the housing (fig 4 depicts conduit 494 extending along shell 401), the distribution conduit defining a fluid inlet (conduit 492 inlet is near the piston head 416) fluidly coupled to the hot oil collection point for receiving the lubricant; and a … discharge port (outlet 496, par 0051) defined within the distribution conduit for dripping the lubricant along the housing (along is a preposition indicating a direction, since the housing surrounds the cylinder of the compressor, any oil that flows around the cylinder will inherently also flow in a direction in which the housing extends) and back into the sump (inherently the oil will flow into the sump via gravity). 
Barito does not disclose the discharge port as a plurality of discharge ports. Nevertheless, a plurality of discharge ports is obvious as a duplication of parts. The rule is that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, increasing the number of discharge ports in Barito will have the expected result of providing more points to from which to direct oil for a cooling and lubrication effect. Applicant has not disclosed a new or unexpected result of increasing the number of discharge ports besides the expected cooling and lubrication effect (Applicant’s spec para 0056).
Regarding claim 15, Barito discloses the heat dissipation assembly of claim 14. Barito does not disclose wherein the plurality of discharge ports comprises greater than 50 apertures that are spaced equidistantly along a length of the distribution conduit. 
Nevertheless, a plurality of discharge ports above 50 apertures is obvious as a duplication of parts. The rule is that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, increasing the number of discharge ports in Barito will have the expected result of providing more points to from which to direct oil for a cooling and lubrication effect. Applicant has not disclosed a new or unexpected result of increasing the number of discharge ports besides the expected cooling and lubrication effect (Applicant’s spec para 0056, 0061).
Furthermore, an equidistance spacing of discharge ports is obvious as a rearrangement of Parts. The rule is that a rearrangement which does not modify the operation of a device, will be obvious as a design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). In this case, rearranging the discharge ports so that they are evenly distributed along the length of the auxiliary conduit 494 above the compressor cylinder will continue to direct oil toward the surface of the compressor cylinder and have a lubrication and cooling effect.  Applicant is not disclosing a new or unexpected result of evenly distributing the discharge ports  (Applicant’s spec, para 0061).
Regarding claim 16, Barito discloses the heat dissipation assembly of claim 14, wherein each of the plurality of discharge ports are defined on a bottom of the distribution conduit (fig 4, outlet 496 is depicted as directed downward toward the linear compressor body).  Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention, to direct duplicated discharge ports downward toward the same cooling surface as the first discharge port, for the expected result of cooling the structure beneath the discharge port.
…
Regarding claim 20, Barito discloses the heat dissipation assembly of claim 14, wherein the compressor is a linear compressor (fig 4 depicts a linear compressor). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barito in view of Money (US 2,138,664).
Regarding claim 4, Barito discloses the compressor of claim 1. Barito does not disclose wherein each of the plurality of discharge ports are positioned and oriented for directing the lubricant onto the inner surface of the housing. Money teaches an analogous compressor wherein each of an analogous plurality of discharge ports (perforated oil delivery spouts 59, c 4 l 5) are positioned and oriented for directing the lubricant onto the inner surface of the housing (fig 3, dome member 3, c 3 l 7). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to direct cooling oil of Barito onto the compressor shell as taught by Money in order to cool the shell walls (Money, c 3 l 5-8).

Allowable Subject Matter
Claims 7-10, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Barito does not disclose “a flow restricting member positioned over the plurality of discharge ports for restricting the lubricant from passing through the plurality of discharge ports;” nor does it disclose “the distribution conduit extends around an entire circumference of the housing.” The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746